EXHIBIT 10.4

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

PERFORMANCE SHARE AWARD

(Executive Officer)

 

Corporation:   BARRETT BUSINESS SERVICES, INC.   8100 N.E. Parkway Drive, Suite
200   Vancouver, Washington 98662 Participant:  

 

    

 

    

 

   Grant Date:     

Corporation maintains the Barrett Business Services, Inc., 2015 Stock Incentive
Plan (the “Plan”).

This Performance Share Award Agreement (this “Agreement”) evidences the grant of
Performance Shares (“Performance Shares”) to Participant under Article 10 of the
Plan.

The parties agree as follows:

 

1. Defined Terms

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

 

2. Grant of Performance Shares

Subject to the terms and conditions of this Agreement and the Plan, Corporation
grants to Participant an Award (the “Award”) of Shares with a total target value
of $         based on the Fair Market Value of a Share as of the Vesting Date
(the “Performance Shares”). The actual number of Shares that will be issued to
the Participant pursuant to this Agreement will be determined as described in
Section 3 below, based on the attainment of Performance Goals specified in
Section 3.2 below. As a grantee of Performance Shares, Participant will have
only the rights of a general unsecured creditor of Corporation until delivery of
Shares is made under this Agreement.

 

3. Terms of Performance Shares

The Performance Shares are subject to all the provisions of the Plan and to the
following terms and conditions:

3.1 Vesting. The Performance Shares earned pursuant to the Award will Vest on
the date on which the Committee issues its written certification of the
achievement of the Performance Goals set forth below (the “Vesting Date”),
subject to the Participant’s continued employment through the Vesting Date. Such
certification will be made by the Committee no later than 30 days following the
date on which the Corporation’s independent auditors issue their opinion on the
Corporation’s financial statements for the year ended December 31, 20    . On
the Vesting Date, any Performance Shares subject to the Award that have not
Vested will be forfeited.

 

- 1 -



--------------------------------------------------------------------------------

3.2 Performance Goals. The number of Performance Shares, if any, that may be
earned based on achievement of the Performance Goals will be as set forth below,
subject to the Flex set forth in Section 3.3 for performance above or below 100%
of the respective Performance Goal. The target amount of each Performance Goal
listed below relates to the financial results of the Corporation for the fiscal
year ending December 31, 20    , as such target amount will be adjusted to
exclude the impact (i) on revenues of the acquisition of a business and (ii) on
EBITDA and net income of the payment of damages in connection with the
negotiated settlement of private litigation outside the ordinary course of
business.

Portion of Award Earned Relative to Each Performance Goal:

 

Performance Goal

  

Award Earned

Gross Revenues    1/3 EBITDA    1/3 Net Income    1/3

3.3 Flex. The number of Performance Shares to be Vested and issued pursuant to
the Award will be determined as set forth below (the “Flex”):

(a) To the extent that achievement of a given Performance Goal is below 100% of
the target level shown in Section 3.2 above, the number of Performance Shares to
be Vested and issued will be reduced ratably by 2.5% for each 1% of shortfall up
to a maximum downward adjustment of 80% of the target performance level
specified in Section 3.2 above. At 80% of the target performance level, 50% of
the applicable portion of the target amount specified in Section 2 above would
be paid. If achievement of a given Performance Goal is below 80% of the target
performance level specified in Section 3.2 above, no Performance Shares will
Vest with respect to that goal.

(b) To the extent that achievement of a given Performance Goal is above 100% of
the target level shown in Section 3.2 above, the number of Performance Shares to
be Vested and issued will be increased ratably by 2.5% for each 1% of
overachievement, with a maximum upward adjustment of 140% of the target
performance level specified in Section 3.2 above. In no event will the total
number of Performance Shares issued under the Award exceed 200% of the target
amount specified in Section 2 above.

3.4 Employment Requirement. Except as otherwise provided in this Agreement, in
the event that Participant ceases to be an employee of Corporation or a
Subsidiary prior to the Vesting Date for any reason, all unvested Performance
Shares will be forfeited immediately. For purposes of this Agreement,
“employment” includes periods of illness or other leaves of absence authorized
by the Committee.

 

- 2 -



--------------------------------------------------------------------------------

3.5 Settlement. Unless previously forfeited pursuant to Section 3.4 or otherwise
provided by this Agreement, the Award will be settled on a settlement date (the
“Settlement Date”) selected by the Committee as soon as practicable after the
Vesting Date, and in no case later than the 15th day of the third month
following the later of the end of the calendar year or the end of Corporation’s
taxable year in which the Vesting Date occurs, by the delivery to the
Participant of an unrestricted certificate for the number of Shares that Vested
on the Vesting Date. Shares issued upon settlement of Performance Shares may be
subject to additional transfer restrictions as provided in this Agreement.

3.6 Other Documents. Participant will be required to furnish to Corporation
before settlement such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.

3.7 Performance Shares Not Transferable. Neither the Performance Shares, nor
this Agreement, nor any interest or right in the Performance Shares or this
Agreement, may be sold, pledged, assigned, or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
Performance Shares have been settled as provided in this Agreement. Neither the
Performance Shares nor any interest or right in the Performance Shares will be
liable for the debts, obligations, contracts or engagements of Participant or
his or her successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition will be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.8 Rights as Stockholder. Prior to the issuance of a certificate for Shares in
settlement of the Performance Shares, Participant will have no rights as a
stockholder of Corporation with respect to this Agreement or the Performance
Shares.

 

4. Tax Withholding and Reimbursement

Participant will be responsible for payment of all federal, state and local
withholding taxes and Participant’s portion of any applicable payroll taxes
imposed in connection with the settlement of the Performance Shares and the
issuance of Shares (collectively, the “Applicable Taxes”). Corporation’s
obligation to issue Shares of Common Stock in settlement of the Performance
Shares is expressly conditioned on Participant’s making arrangements
satisfactory to Corporation, in its sole and absolute discretion, for the
payment of all Applicable Taxes. Participant may satisfy his or her obligation
to pay the Applicable Taxes by electing in Participant’s sole discretion (a) to
pay to Corporation (in cash or by check) an amount equal to the Applicable
Taxes, (b) to authorize Corporation to withhold a number of unrestricted Shares
(thus reducing the number of unrestricted Shares to be issued to Participant)
having a Fair Market Value (as of the Settlement Date) equal to the remaining
balance of the Applicable Taxes, or (c) to authorize Corporation to withhold an
amount equal to the Applicable Taxes from Participant’s payroll check or deposit
to be made on or about the Settlement Date, provided such withholding is
permissible under applicable state law. In no event will the amount withheld
exceed the minimum amount of tax required to be withheld by law in connection
with settlement of the Award.

 

- 3 -



--------------------------------------------------------------------------------

5. Conditions Precedent

Corporation will not be required to issue any Shares upon Vesting of the
Performance Shares, or any portion thereof, until Corporation has taken any
action required to comply with all applicable laws. Such action may include,
without limitation, (a) registering or qualifying such Shares under any state or
federal law or under the rules of any securities exchange or association,
(b) satisfying any law or rule relating to the transfer of unregistered
securities or demonstrating the availability of an exemption from any such law,
(c) placing a restrictive legend or stop-transfer instructions on the Shares
issued upon settlement of the Award, or (d) obtaining the consent or approval of
any governmental or regulatory body.

 

6. Successorship

Subject to restrictions on transferability set forth in the Plan, this Agreement
will be binding upon and benefit the parties, their successors and assigns.

 

7. Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

8. Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Multnomah County, Oregon. The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

 

9. Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal. The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

 

10. Clawback/Recovery

Compensation paid to the Participant under this Award is subject to recoupment
in accordance with any clawback policy of Corporation in effect from time to
time, including any such policy adopted after the date of this Agreement, as
well as any similar requirement of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency or
applicable securities exchange under any such law. Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.

 

- 4 -



--------------------------------------------------------------------------------

11. Code Section 409A

This Agreement and the Award are intended to be exempt from the requirements of
Code Section 409A by reason of all payments being “short-term deferrals” within
the meaning of Treas. Reg. § 1.409A-1(b)(4). All provisions of this Agreement
shall be interpreted in a manner consistent with preserving this exemption. In
no event will Corporation be liable for any tax, interest, or penalties that may
be imposed on Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.

The parties hereby execute this agreement as of             , 20    .

 

    BARRETT BUSINESS SERVICES, INC.

 

    By  

 

Participant     Name  

 

    Its  

 

 

- 5 -